Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 1 of 6 PageID #: 171




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

     MOBILE EQUITY CORP.,                                       §
                                                                §
              Plaintiff,                                        §
                                                                §
     v.                                                         §
                                                                          Case No. 2:21-cv-126-JRG-RSP
                                                                §
     WALMART INC.,                                              §
                                                                §
              Defendant.                                        §
                                                                §


                                           DOCKET CONTROL ORDER


            In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

     May 23, 2022                    *Jury Selection – 9:00 a.m. in Marshall, Texas

     April 25, 2022                  * If a juror questionnaire is to be used, an editable (in Microsoft Word
                                     format) questionnaire shall be jointly submitted to the Deputy Clerk
                                     in Charge by this date.1

     April 18, 2022                  *Pretrial Conference – 9 a.m. in Marshall, Texas before Judge
                                     Roy Payne

     April 11, 2022                  *Notify Court of Agreements Reached During Meet and Confer

                                     The parties are ordered to meet and confer on any outstanding
                                     objections or motions in limine. The parties shall advise the Court of
                                     any agreements reached no later than 1:00 p.m. three (3) business
                                     days before the pretrial conference.

     April 11, 2022                  *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                                     Proposed Verdict Form, Responses to Motions in Limine, Updated
                                     Exhibit Lists, Updated Witness Lists, and Updated Deposition
                                     Designations



 1   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir Dire.

 Docket Control Order                                  Page 1
Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 2 of 6 PageID #: 172




  April 4, 2022                    *File Notice of Request for Daily Transcript or Real Time Reporting.

                                   If a daily transcript or real time reporting of court proceedings is
                                   requested for trial, the party or parties making said request shall file
                                   a notice with the Court and e-mail the Court Reporter, Shawn
                                   McRoberts, at shawn_mcroberts@txed.uscourts.gov.

  March 28, 2022                   File Motions in Limine

                                   The parties shall limit their motions in limine to issues that if
                                   improperly introduced at trial would be so prejudicial that the Court
                                   could not alleviate the prejudice by giving appropriate instructions to
                                   the jury.

  March 28, 2022                   Serve Objections to Rebuttal Pretrial Disclosures

  March 21, 2022                   Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                                   Disclosures

  March 7, 2022                    Serve Pretrial Disclosures (Witness List, Deposition Designations,
                                   and Exhibit List) by the Party with the Burden of Proof

  February 28, 2022                *Response to Dispositive Motions (including Daubert Motions).
                                   Responses to dispositive motions that were filed prior to the
                                   dispositive motion deadline, including Daubert Motions, shall be due
                                   in accordance with Local Rule CV-7(e), not to exceed the deadline
                                   as set forth in this Docket Control Order.2 Motions for Summary
                                   Judgment shall comply with Local Rule CV-56.

  February 14, 2022                *File Motions to Strike Expert Testimony (including Daubert
                                   Motions)

                                   No motion to strike expert testimony (including a Daubert motion)
                                   may be filed after this date without leave of the Court.




 2 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion in

 the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant and
 has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for
 Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.

 Docket Control Order                                Page 2
Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 3 of 6 PageID #: 173




  February 14, 2022      *File Dispositive Motions

                         No dispositive motion may be filed after this date without leave of
                         the Court.

                         Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                         Motions to extend page limits will only be granted in exceptional
                         circumstances. Exceptional circumstances require more than
                         agreement among the parties.

  February 14, 2022      Deadline to Complete Expert Discovery

  January 31, 2022       Serve Disclosures for Rebuttal Expert Witnesses

  January 10, 2022       Deadline to Complete Fact Discovery and File Motions to Compel
                         Discovery

  January 10, 2022       Serve Disclosures for Expert Witnesses by the Party with the Burden
  20 Weeks Before Jury   of Proof
  Selection



  January 6, 2022        Comply with P.R. 3-7 (Opinion of Counsel Defenses)




  December 16, 2021      *Claim Construction Hearing – 9:00 a.m. / p.m. in Marshall, Texas
                         before Judge Roy Payne

  December 2, 2021       *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

  November 26, 2021      *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)


  November 18, 2021      Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

  November 4, 2021       Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                         Submit Technical Tutorials (if any)

                         Good cause must be shown to submit technical tutorials after the
                         deadline to comply with P.R. 4-5(a).




 Docket Control Order                  Page 3
Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 4 of 6 PageID #: 174




  November 4, 2021            Deadline to Substantially Complete Document Production and
                              Exchange Privilege Logs

                              Counsel are expected to make good faith efforts to produce all
                              required documents as soon as they are available and not wait until
                              the substantial completion deadline.

  October 21, 2021            Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                              Discovery)

  October 14, 2021            File Response to Amended Pleadings

  September 30, 2021          *File Amended Pleadings

                              It is not necessary to seek leave of Court to amend pleadings prior to
                              this deadline unless the amendment seeks to assert additional patents.

  September 23, 2021          Comply with P.R. 4-3 (Joint Claim Construction Statement)

  September 2, 2021           Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

  August 12, 2021             Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

  August 26, 2021             Comply with Standing Order Regarding Subject-Matter Eligibility
                              Contentions3

  August 26, 2021             Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

  August 5, 2021              *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                              of the Discovery Order (Initial and Additional Disclosures)

                              The Proposed Protective Order shall be filed as a separate motion
                              with the caption indicating whether or not the proposed order is
                              opposed in any part.

  July 29, 2021               *File Proposed Docket Control Order and Proposed Discovery Order

                              The Proposed Docket Control Order and Proposed Discovery Order
                              shall be filed as separate motions with the caption indicating whether
                              or not the proposed order is opposed in any part.

  July 22, 2021               Join Additional Parties

  July 1, 2021                Comply with P.R. 3-1 & 3-2 (Infringement Contentions)


 3_http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20Re%20Subject%20

 Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-YU5P]

 Docket Control Order                         Page 4
Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 5 of 6 PageID #: 175




 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
 shown merely by indicating that the parties agree that the deadline should be changed.


 ADDITIONAL REQUIREMENTS

         Mediation: While certain cases may benefit from mediation, such may not be appropriate
 for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
 benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
 ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
 mediation within fourteen days of the issuance of the Court’s claim construction order. As a
 part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
 mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
 the Parties should set forth a brief statement of their competing positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
 “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
 pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
 changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
 an Order granting leave to designate different lead counsel.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)     The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)     The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

 (c)     The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.


 Docket Control Order                        Page 5
Case 2:21-cv-00126-JRG-RSP Document 24 Filed 08/02/21 Page 6 of 6 PageID #: 176




        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 .
 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 2nd day of August, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




 Docket Control Order                        Page 6
